Name: 78/126/EEC: Commission Decision of 28 December 1977 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  Europe;  means of agricultural production
 Date Published: 1978-02-11

 Avis juridique important|31978D012678/126/EEC: Commission Decision of 28 December 1977 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 041 , 11/02/1978 P. 0041 - 0042COMMISSION DECISION of 28 December 1977 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (78/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 78/55/EEC of 19 December 1977 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during the year 1975 in one or more of the Member States and which fulfil the conditions provided for in this Directive are, after 31 December 1977, no longer subject to any marketing restrictions relating to variety within the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization in respect of varieties of cereals; Whereas the varieties of oats concerned are of the winter type ; whereas the varieties of maize concerned have an FAO maturity class index of 350 or over ; whereas it is well known that the varieties of winter oats and the varieties of maize which have an FAO maturity class index of 350 or over at present are not yet suitable for cultivation in the Federal Republic of Germany (Article 15 (3) (c), second case thereof); Whereas, therefore, the application of the Federal Republic of Germany in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany shall be authorized to prohibit the marketing in all of its territory of seed of the following varieties listed in the 1978 common catalogue of varieties of agricultural plant species: Cereals 1. Avena sativa L Marros Trevine; 2. Zea mais L Alfa Arx Athos Avala Axia Azur 602 Banat Beograd Boran Drop 588 Faktor Flare Granit Hawk Jadran Kombinat Light Lucal Luck Manor Mentor Oromais Panter Petrovaradin Quadrant Ruma Siloverde Sirmium Zemun. (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 28 December 1977. For the Commission Finn GUNDELACH Vice-President